Case 1:14-mc-00424-P1 Document 169 Filed 09/13/19 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IN RE: Case No.: 14-MC-424
(Part 1)

APPLICATION OF HORNBEAM CORP.
Judge Vernon S. Broderick

 

 

DECLARATION OF CAROL BRUCE IN SUPPORT OF MOTION TO WITHDRAW

Pursuant to 28 U.S.C. § 1746, I, Carol Bruce, Esq., hereby declare:

IL I am a shareholder of Murphy & McGonigle, P.C., counsel in this action for
Applicant Hornbeam Corporation (““Hornbeam” or the “client”). I aver to the matters set forth
herein based upon personal knowledge and information.

2. I submit this Declaration in Support of my Firm’s motion to withdraw as counsel
(Doc. 155), and in response to the Court’s Order, dated August 28, 2019 (Doc. 161).

ay On August 21, 2018, my partners Michael V. Rella, James K. Goldfarb, and
Sharon O’Shaughnessy of the New York office of the Firm each filed a Notice of Appearance on
behalf of Hornbeam (Doc. 143-145). As I am a resident of the Firm’s Washington, D.C. office,
that same day, a motion for my admission pro hac vice was filed (Doc. 146), which was granted
on October 1, 2018 (Doc. 148).' Iam lead counsel in this matter.

4, Thereafter, there were no substantive fillings made by the parties or Orders issued
by the Court in this case, as all counsel turned their full attention to the related 28 U.S.C. § 1782

case in Florida, /n re Application of Hornbeam Corporation Request for Discovery Pursuant to

 

' Two additional lawyers from the Washington, D.C. applied for pro hac vice admission in
November 2018 (Doc. 150-151), that were granted the same month (Doc. 152-152).
Case 1:14-mc-00424-P1 Document 169 Filed 09/13/19 Page 2 of 4

28 USC 1782, Case No. 14-cv-24887-PAS (the “Miami” case), which was in a different
procedural posture than the instant case.

GBS 2sca on my understanding of attorney professional eo I believe I

  

am limited from discussing in li

 

 

? Because the client’s beneficial owner, Mr. Vadim Shulman, speaks limited English, I have
largely communicated with him (on the client’s behalf) via his representative with his permission
and authorization.
Case 1:14-mc-00424-P1 Document 169 Filed 09/13/19 Page 3 of 4

 

9, Throughout this year, the Firm faithfully continued to provide the client services

in the Miami case, including in the United States Court of Appeals for the 11" Circuit, as we
incurred further commitment of time and expenses, including the time and expense of travel to
Miami to appear in court to argue pending motions on May 6, 2019, as well as our time and
expense in preparing and filing the initial Motion for Extension of Time for the Court to consider
the use or destruction of the discovery obtained in the Miami case, pending the entry in the case
of new counsel.

10. Separately, but importantly, new counsel for Hornbeam entered their appearance
in the Miami case in August, in the 11" Circuit in early September, and the same counsel has
informed us that they will enter their appearance with this Court shortly.

Ti. Finally, our Firm has been actively engaged during this transition of counsel
period in supporting our client in the instant case by responding to letters and other filings of our
adversary’s counsel, and our withdrawal should not cause any impact on the court’s closed case
calendar, or otherwise prejudice any of the parties. Moreover, pursuant to Local Rule 1.4, our

Firm is not asserting a retaining or charging lien.
Case 1:14-mc-00424-P1 Document 169 Filed 09/13/19 Page 4 of 4

I declare under penalty of perjury under the laws of the United States of America that the

foregoing it true and correct.

Executed on September 6 , 2019

a

. -~ Carol Bruce, Esq.

Notary Public i

RANE
Ry ty,
Ee PRY BG"

"9

“Fea rgnannt® : _
War Concern RAK a

(©

| P61].
